     Case 4:18-cv-02011 Document 103 Filed on 01/07/21 in TXSD Page 1 of 28




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

AUSTIN VAN OVERDAM,                         §
                                            §
                   Plaintiff,               §
                                            §       CASE NO. 4:18-CV-02011
v.                                          §
                                            §
TEXAS A&M UNIVERSITY,                       §
                                            §
                   Defendant,               §


  PLAINTIFF AUSTIN VAN OVERDAM’S EMERGENCY MOTION TO COMPEL



WEST, WEBB, ALLBRITTON & GENTRY, P.C.   GAINES WEST
1515 Emerald Plaza                      State Bar No. 21197500 / SDTX No. 5327
College Station, Texas 77845            Email: gaines.west@westwebblaw.com
979.694.7000 ~ Telephone                JOHN “JAY” RUDINGER, JR.
979.694.8000 ~ Facsimile                State Bar No. 24067852 / SDTX No. 1421393
                                        Email: jay.rudinger@westwebblaw.com
                                        KYLE CARNEY
                                        State Bar No. 24096789 / SDTX No. 3362881
                                        Email: kyle.carney@westwebblaw.com



                            ATTORNEYS FOR PLAINTIFF




                                        i
     Case 4:18-cv-02011 Document 103 Filed on 01/07/21 in TXSD Page 2 of 28




                                               TABLE OF CONTENTS

TABLE OF CONTENTS ........................................................................................ ii

TABLE OF AUTHORITIES .................................................................................. iii

         I.        INTRODUCTION AND NATURE OF THE PROCEEDING .........1

         II.       SUMMARY OF THE ARGUMENT ................................................3

         III.      ISSUES FOR REVIEW .....................................................................5

         IV.       ARGUMENT AND AUTHORITIES ................................................5

                   A. Legal Standard .............................................................................5

                   B. Defendant must produce discovery regarding (1)
                      complaints filed by students, (2) investigation reports,
                      and (3) documents related to Defendant’s decisions
                      about whether to (a) investigate, (b) charge, or
                      (c) sanction a student ...................................................................6

                        1. The scope of discovery is appropriate, and
                           Defendant has no substantial burden with respect
                           to producing documents .........................................................6

                        2. Defendant has no special burden associated with
                           this production, and the requests are proportional
                           to the needs of the case.........................................................13

                        3. Defendant must produce requested codes
                           and passwords to make spreadsheets usable........................18

                   C. Sanctions are Warranted Here ................................................... 21

         V.        CONCLUSION ................................................................................ 22

CERTIFICATE OF CONFERENCE ....................................................................... 24

CERTIFICATE OF SERVICE ................................................................................ 24




                                                                 ii
      Case 4:18-cv-02011 Document 103 Filed on 01/07/21 in TXSD Page 3 of 28




                                            TABLE OF AUTHORITIES

Cases

A.M. Castle & Co. v. Byrne,
      123 F. Supp. 3d 895, 899 n.2 (S.D. Tex. 2015) .....................................................18

Carr v. State Farm Mut. Auto. Ins. Co.,
       312 F.R.D. 459, 468 (N.D. Tex. 2015) ....................................................................6

Corker v. Wholesale,
       C19-0290RSL, 2020 WL 1987060, at *1 (W.D. Wash. Apr. 27, 2020) ...............19

Doe v. Amherst Coll.,
       238 F. Supp. 3d 195, 223 (D. Mass. 2017) .............................................................. 7

Doe v. Brown Univ.,
       327 F. Supp. 3d 397, 413 n.11 (D.R.I. 2018)........................................................... 7

Doe v. Columbia Univ.,
       831 F.3d 46, 57 (2d Cir. 2016)................................................................................. 7

Garza v. Scott & White Mem'l Hosp.,
       234 F.R.D. 617, 624 (W.D. Tex. 2005) .................................................................. 14

Howell v. Avante Servs., LLC,
      2013 WL 824715, at *5 (E.D. La. Mar. 6, 2013).................................................... 21

Kinney v. Select Portfolio Servs.,
       2015 WL 7871044, at *2 (S.D. Tex. Dec. 3, 2015) .................................................. 5

Klocke v. Univ. of Texas at Arlington,
       938 F.3d 204, 213 (5th Cir. 2019) .................................................................6, 14, 15

McLeod, Alexander, Powel & Apffel, P.C. v. Quarles,
     894 F.2d 1482, 1485 (5th Cir. 1990) .........................................................................6

Merrill v. Waffle House, Inc.,
       227 F.R.D. 467, 470–71 (N.D. Tex. 2005) ................................................................5

Nieman v. Hale,
      2014 WL 4375669, at *5 (N.D. Tex. Sept. 4, 2014) .................................................21

Rangel v. Gonzalez Mascorro,
       274 F.R.D. 585, 590 (S.D. Tex. 2011) .......................................................................6



                                                               iii
      Case 4:18-cv-02011 Document 103 Filed on 01/07/21 in TXSD Page 4 of 28




Garza v. Scott & White Mem'l Hosp.,
       234 F.R.D. 617, 624 (W.D. Tex. 2005) (Sparks, J.) ..............................................14

Yusuf v. Vassar Coll.,
       35 F.3d 709, 715-16 (2d Cir. 1994) .............................................................7, 14, 17

Rules

FED R. CIV. P. 26(b)(1) ........................................................................................................5

FED. R. CIV. P. 30(d)(2) .....................................................................................................21

FED R. CIV. P. 34(b)(1)(C) .................................................................................................18

FED R. CIV. P. (b)(2)(E)(i)-(ii) ...........................................................................................18

FED. R. CIV. P. 37(a)(3)(B)(iii)-(iv) ...................................................................................22

FED. R. CIV. P. 37 (a)(5)(A) ...............................................................................................22




                                                                    iv
       Case 4:18-cv-02011 Document 103 Filed on 01/07/21 in TXSD Page 5 of 28




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

  AUSTIN VAN OVERDAM,                                §
                                                     §
                       Plaintiff,                    §
                                                     §         CASE NO. 4:18-CV-02011
  v.                                                 §
                                                     §
  TEXAS A&M UNIVERSITY,                              §
                                                     §
                       Defendant,                    §


   PLAINTIFF AUSTIN VAN OVERDAM’S EMERGENCY MOTION TO COMPEL


         COMES NOW Plaintiff Austin Van Overdam (“Plaintiff” or “Van Overdam”) and

respectfully asks this Court to compel Defendant Texas A&M University (“Defendant”) to

produce certain discovery, and to award Plaintiff attorney’s fees and costs. In support, Plaintiff

would show as follows:

              I.     INTRODUCTION AND NATURE OF THE PROCEEDING

         Despite Plaintiff’s many attempts, over several months, to self-limit requests and take a

cooperative approach to discovery, Defendant has refused to produce student Title IX complaints,

investigation notes, and related documents that are necessary for Plaintiff’s remaining depositions,

and extended time depositions. Additionally, Defendant has failed to produce codes and passwords

necessary to use the limited data which has been produced, albeit in a locked and unusable format,

in direct defiance of Plaintiff’s discovery requests. Because of Defendant’s obstinance, Plaintiff

must now ask the Court for relief to compel Defendant to produce these relevant and necessary

documents.




                                                 1
     Case 4:18-cv-02011 Document 103 Filed on 01/07/21 in TXSD Page 6 of 28




         Plaintiff was previously forced to compel the reopening of the depositions of two of

Defendant’s fact witnesses, Dean Anne Reber and Dr. Kristin Harrell, because counsel for

Defendant, Cristina Moreno, had engaged in obstructive conduct, routinely lodging baseless

objections and inappropriately preventing the witnesses from answering questions.1 Additionally,

although Ms. Moreno had previously promised to produce certain documents responsive to

Plaintiff’s January 24, 2020, discovery requests and Plaintiff had relied upon these promises,2 she

failed to produce responsive discovery prior to the depositions, despite having had these requests

for nearly nine months.3

         Following this obstructive conduct, at an emergency hearing, the Court ordered Defendant

to make Reber and Harrell available for two more hours of depositions not to be further impeded

by Defendant’s counsel. Additionally, at this hearing, and in pleadings preceding the hearing,

Defendant’s counsel made certain representations to the Court regarding discovery produced thus

far. Defendant’s counsel indicated that she had produced spreadsheets (one claimed to be created

by Dr. Harrell, which was a surprise to Plaintiff) that were searchable and a sufficient replacement

for the source documents. In fact, these spreadsheets—some totaling over 1,500 rows of Excel

data entries—were protected, meaning not only were they practically unsearchable but also they

could not be filtered or the cells expanded to read the entirety of the entries, rendering them

effectively unusable. They were also largely made up of notes and phrases, the meaning of which

is not clear on the face of the spreadsheets. Defendant now refuses to produce the requested source

documents or even cooperate with providing codes and or passwords to access the full content and


1
  See Ex. A, Minute Order (providing instructions for Defendant’s counsel on how to conduct herself in future
depositions).
2
  See Misc. email communications between counsel, attached as Exhibit B.
3
  See Plaintiff’s First Interrogatories, at Interrogatory No. 10, attached as Exhibit C (this Interrogatory also asks
Defendant to “[a]ttach a copy or state where and when counsel may examine a copy of the complaint”); Plaintiff’s
First Requests for Production, at Request Nos. 14, 17, and 19, attached as Exhibit D; see also Exhibit B (email to Ms.
Moreno identifying which requests sought information regarding complaints).

                                                          2
     Case 4:18-cv-02011 Document 103 Filed on 01/07/21 in TXSD Page 7 of 28




functions of the spreadsheets. As a result, Plaintiff must move to compel the requested passwords

and source documents that are being unreasonably withheld in an apparent attempt to frustrate the

remaining depositions and the overall discovery process.

                               II.       SUMMARY OF THE ARGUMENT

         As a result of Defendant’s counsel’s multiple attempts to impeded and frustrate Plaintiff’s

discovery requests, Plaintiff is forced to seek relief from the Court in the form of an order

compelling production of the following documents:

             •    Student complaints about sexual misconduct;4
             •    Defendant’s internal reports and communications related to student complaints;5
             •    Defendant’s documents and communications related to the decisions to (a)
                  investigate and (b) charge a student;6
             •    Codes or passwords necessary to unlock Defendant’s spreadsheets containing data
                  related to Title IX investigations and proceedings;7
             •    Defendant’s documents and data available since 2011, which is the time when
                  Defendant began investigating and prosecuting sexual misconduct complaints after
                  the “Dear Colleague Letter”8

         These documents are necessary so that Plaintiff may examine the remaining deponents

regarding their treatment of male versus female students at the investigation, charging, and

punishment phases of Defendant’s Title IX process. Additionally, Plaintiff needs the requested

documents to investigate Defendant’s defenses regarding comparators and to fully prepare his case

for trial with the data relevant to his claims. Defendant has so far only produced cryptic


4
  Ex. D, Plaintiff’s First Requests for Production, at Request Nos. 14, 17, and 19; Ex. E, Plaintiff’s Second Requests
for Production, at Request Nos. 31, 33, and 35.
5
  Ex. D, Plaintiff’s First Requests for Production, at Request Nos. 14, 17, and 19; Ex. E, Plaintiff’s Second Requests
for Production, at Request Nos. 31, 32, 33, 34, 35, 36, 37, 38, 39 and 40.
6
  Id.
7
  Ex. D, Plaintiff’s First Requests for Production, at Request Nos. 14, 17, and 19 (encompassed by instructions
provided on Page 3); Ex. E, Plaintiff’s Second Requests for Production, at Request Nos. 31, 33, and 35 (same).
8
  Ex. D, Plaintiff’s First Requests for Production, at Request Nos. 14, 17, and 19. Defendant previously limited
production to a narrower date range, from about 2014-2018, but gave no reason for omitting the 2011-2014 documents
available—particularly since Dean Anne Reber, the same individual making investigation and charging decisions at
the time of Plaintiff’s discipline, was working in the same or similar capacity in 2011. Ex. F. While Plaintiff attempted
to work with Defendant within that range, Defendant’s obstruction has forced Plaintiff to seek relief from the Court
and, therefore, Plaintiff now asks for the Court to order production of all documents within the requested date range—
between 2011 and 2018.

                                                           3
    Case 4:18-cv-02011 Document 103 Filed on 01/07/21 in TXSD Page 8 of 28




spreadsheets displaying compiled data from the requested source documents, and those

spreadsheets are locked so that data cannot be filtered. Moreover, the datasets do not have a key

to help interpret Defendant’s ambiguous notations, and Defendant has been unwilling to answer

basic questions to help make the documents useful, instead arguing that Plaintiff must use

deposition time—which has already been wasted by Defendant—to ask the remaining witnesses

how to decipher the spreadsheets, before being able to prepare questions for the witnesses about

the data itself. Despite Plaintiff’s efforts to continually narrow the scope of the requests and offers

to treat the documents confidentially and enter a protective order to that effect, counsel for

Defendants has refused to produce responsive documents, including the above-listed records.

       Thus, Plaintiff respectfully requests that the Court immediately compel Defendant to

produce the above-requested documents. Additionally, Plaintiff requests that the Court order

Defendant to produce documents in accordance with the full scope of Plaintiff’s requests,

including all responsive documents for the years 2011 through 2018.

       Furthermore, because Defendant’s conduct has continued to prevent Plaintiff from

preparing for the remaining depositions and from obtaining the discovery necessary to properly

prosecute his claims, Plaintiff further requests that the Court award one or more of the following

discovery sanctions against Defendants: (1) grant a continuance of three additional months for

discovery so that Plaintiff may prepare his case upon production of the requested documents; (2)

grant an extension of Plaintiff’s deadline to designate an expert witness; (3) enter an order granting

an adverse inference against Defendant; and (4) award attorney fees and costs in favor of Plaintiff

against Defendant or Ms. Moreno.

       This Motion to Compel is an emergency motion made not for the purposes of delay but to

quickly rectify misconduct made during discovery and ensure that the Parties are able to conduct



                                                  4
    Case 4:18-cv-02011 Document 103 Filed on 01/07/21 in TXSD Page 9 of 28




discovery in an efficient manner. Much of the information requested herein was previously

requested in Plaintiff’s Emergency Motion to Compel, Dkt. 94. At the hearing on this motion, the

Court did not enter a ruling on the document requests.

                                 III.    ISSUES FOR REVIEW

       1.      Whether the Court should compel production of the following documents: (1)

Student complaints about sexual misconduct; (2) Defendant’s internal reports and communications

related to student complaints; (3) Defendant’s documents and communications related to the

decisions to (a) investigate and (b) charge a student; (4) Codes or passwords necessary to unlock

Defendant’s spreadsheets containing data related to Title IX investigations and proceedings; and

(5) Defendant’s documents and data available since 2011.

       2.      Whether the Court should award the following sanctions: (1) grant a continuance

of three additional months for discovery so that Plaintiff may prepare his case upon production of

the requested documents; (2) grant an extension of Plaintiff’s deadline to designate an expert

witness; (3) enter an order granting an adverse inference against Defendant; and (4) award attorney

fees and costs in favor of Plaintiff against Defendant or Ms. Moreno.

                          IV.     ARGUMENT AND AUTHORITIES

A. Legal Standard

        “[P]arties may obtain discovery regarding any matter, not privileged, that is relevant to the

claim or defense of any party, including the claim or defense of any party.” FED R. CIV. P. 26(b)(1).

There is a “presumption in favor of broad discovery,” and the burden rests on the party resisting

discovery to overcome this presumption. Kinney v. Select Portfolio Servs., 2015 WL 7871044, at

*2 (S.D. Tex. Dec. 3, 2015) (citing Merrill v. Waffle House, Inc., 227 F.R.D. 467, 470–71 (N.D.

Tex. 2005)). “Where relevance is in doubt, the court should be permissive in allowing discovery.”



                                                 5
    Case 4:18-cv-02011 Document 103 Filed on 01/07/21 in TXSD Page 10 of 28




Id. (citing Rangel v. Gonzalez Mascorro, 274 F.R.D. 585, 590 (S.D. Tex. 2011) (“The threshold

for relevance at the discovery stage is lower than at the trial stage.”)).

       On a motion to compel, “a party seeking to resist discovery . . . bears the burden of making

a specific objection and showing that the discovery fails the proportionality calculation mandated

by Rule 26(b) by coming forward with specific information to address . . . the importance of the

issues at stake in the action, the amount in controversy, the parties' relative access to relevant

information, the parties' resources, the importance of the discovery in resolving the issues, and

whether the burden or expense of the proposed discovery outweighs its likely benefit.” Carr v.

State Farm Mut. Auto. Ins. Co., 312 F.R.D. 459, 468 (N.D. Tex. 2015). The party seeking

discovery may have to oppose this showing, but “the basic allocation of the burden” remains “on

the party resisting discovery to . . . specifically object and show that the requested discovery does

not fall within Rule 26(b)(1)’s scope of proper discovery (as now amended) or that a discovery

request would impose an undue burden or expense or is otherwise objectionable.” Id. at 469 (citing

McLeod, Alexander, Powel & Apffel, P.C. v. Quarles, 894 F.2d 1482, 1485 (5th Cir. 1990). The

resisting party must then “show how the requested discovery was overly broad, burdensome, or

oppressive by submitting affidavits or offering evidence revealing the nature of the burden.” Id. at

463.

B. Defendant must produce discovery regarding (1) complaints filed by students, (2)
   investigation reports, and (3) documents related to Defendant’s decisions about whether
   to (a) investigate, (b) charge, or (c) sanction a student.

   1. The scope of discovery is appropriate, and Defendant has no substantial burden with
      respect to producing documents.

       Courts have frequently acknowledged that information regarding the complaints filed by

students is relevant to selective enforcement claims. See Klocke v. Univ. of Texas at Arlington,

938 F.3d 204, 213 (5th Cir. 2019) (previously cited by Defendant; noting that “similarly situated


                                                   6
       Case 4:18-cv-02011 Document 103 Filed on 01/07/21 in TXSD Page 11 of 28




female students were treated more favorably than” males and that “systemic gender bias” on

campus affected the decision to investigate or the severity of sanctions is relevant for claim of

selective enforcement); Doe v. Amherst Coll., 238 F. Supp. 3d 195, 223 (D. Mass. 2017) (noting

that university’s encouragement of female student to file a complaint but, upon receiving

actionable information from a male student and that university “did not encourage him to file a

complaint, consider the information, or otherwise investigate” are relevant for claim of selective

enforcement); Doe v. Brown Univ., 327 F. Supp. 3d 397, 413 n.11 (D.R.I. 2018) (“[t]hat a male

victim’s complaint was not investigated while a female non-victim’s was” is relevant for claim of

selective enforcement); Doe v. Columbia Univ., 831 F.3d 46, 57 (2d Cir. 2016) (that a university

“administration was cognizant of, and sensitive to,” criticism from the “student body” and “public

media” “accusing the [u]niversity of not taking seriously complaints of female students alleging

sexual assault by male students,” is relevant for claim of selective enforcement); Yusuf v. Vassar

Coll., 35 F.3d 709, 715-16 (2d Cir. 1994) (noting that “the severity of the penalty and/or the

decision to initiate the proceeding was affected by the student's gender” is relevant for claim of

selective enforcement).

           Because the complaints filed by students are relevant to Defendant’s decisions to either

investigate or charge a student, these documents are necessary for Plaintiff to be able to depose

the remaining witnesses and to completely investigate Plaintiff’s selective enforcement claim.

Defendant’s witnesses have admitted that Defendant possesses these documents,9 which were

maintained in both hard copy and electronic format and presented to investigators prior to initiating

an investigation. Even further, Defendant’s employee, Dean Anne Reber, was the sole decision

maker concerning whether to investigate students, making these complaints incredibly relevant to



9
    Exhibit M at 55:20-56:25; Exhibit N at 94:3-13; 127:1-16.

                                                          7
    Case 4:18-cv-02011 Document 103 Filed on 01/07/21 in TXSD Page 12 of 28




a claim of selective enforcement, where decisionmaker bias is an important consideration. Without

the requested documents, it will be impossible to question Ms. Reber about other student cases.

       Plaintiff has tried to get this information for months, since at least August 2020, and this

dispute was a subject of the previous emergency hearing on Plaintiff’s initial motion to compel.

However, Defendant’s counsel has refused to cooperate or find any middle ground and has brought

the parties back to the same position they were in prior to the earlier hearing. For example, see this

email sent prior to the last motion to compel hearing, back in October:




Ex. G. After much more back and forth following the recent motion to compel hearing, Plaintiff’s

counsel tried again to reason with Defendant’s counsel:



                                                  8
   Case 4:18-cv-02011 Document 103 Filed on 01/07/21 in TXSD Page 13 of 28




Ex. I. Instead of producing the requested documents, Defendant has withheld production of student

complaints and investigation related documents and attempted to force Plaintiff to conduct

depositions without the source documents (i.e., student complaints and investigation notes) that

would allow Plaintiff to question the deponents concerning their selection for which students

would be investigated and prosecuted. So Plaintiff’s counsel tried once again to reason with

Defendant’s counsel:




....

                                               9
   Case 4:18-cv-02011 Document 103 Filed on 01/07/21 in TXSD Page 14 of 28




Ex. H.

         Rather than produce any responsive set of documents, Defendant’s counsel has continued

to refuse Plaintiff’s requests unless Plaintiff would agree to allow Defendant’s counsel to select

and produce only student records that Defendant’s counsel believes constitutes comparator

evidence for student sanctions, as in the excerpts of the following long and winding email from

Defendant’s counsel:


                                               10
   Case 4:18-cv-02011 Document 103 Filed on 01/07/21 in TXSD Page 15 of 28




....




Ex. G. Defendant’s counsel ignores both the proper scope of discovery for Plaintiff’s claims, which

includes discriminatory sanctions—and charges and investigations—and which allows Plaintiff to

investigate the categories of documents reasonably calculated to lead to admissible evidence (i.e.,

not that Defendant be allowed to cherry pick and self-select the universe of comparators).

Defendant’s counsel appears to be attempting to prevent Plaintiff from reviewing male students

and engaging in any substantive comparative analysis with female students. Moreover,

                                                11
   Case 4:18-cv-02011 Document 103 Filed on 01/07/21 in TXSD Page 16 of 28




Defendant’s counsel continues to ignore Plaintiff’s offer to enter into a protective order, expressly

indicating that she and Defendant “are not willing to provide[]” these source documents related to

student complaints and Defendant’s investigations into those complaints.

       Plaintiff has continued to follow up through the present date, hoping that Defendant’s

counsel might respond more positively after she refused to communicate at all until after a two

week vacation—despite ongoing requests that Plaintiff had attempted for weeks and months.

However, Defendant has insisted on an impasse, as shown in the following email thread:




                                                 12
     Case 4:18-cv-02011 Document 103 Filed on 01/07/21 in TXSD Page 17 of 28




Ex. J.

         In spite of Plaintiff’s persistent and ongoing attempts to move discovery along outside of

court supervision, Defendant has continued to lodge baseless objections and engage in

misdirection that waste the time and resources of everyone involved in this matter. (For example,

see the entire thread in Exhibit J.) Defendant has complained that the scope of Plaintiff’s requests

are too broad—despite the fact that Plaintiff allowed Defendant to limit the scope of the requests

to a smaller date range and to female comparators10—and argued that Plaintiff should only be able

to obtain source documents for identical comparators as judged by Defendant alone. However,

Defendant ignores both the correct standard for the scope of discovery, which is broad and requires

production of documents calculated to lead to the discovery of admissible evidence—i.e., Plaintiff

is supposed to receive broad discovery and analyze it for comparators; Defendant is not supposed

to be able to ‘cherry pick’ which records Plaintiff gets to review. And, more importantly,

Defendant ignores that Plaintiff’s claims target the decision-making process with respect to the

investigation and charging functions performed by Defendant’s employees.

         Defendant possesses these requested documents concerning student complaints and the

decision to investigate or charge and accused student, and Defendant has no factual or legal basis

for withholding them from Plaintiff.

2. Defendant has no special burden associated with this production, and the requests are
   proportional to the needs of the case.

         Defendant has claimed a heavy redaction burden to protect student confidentiality under

Federal Educational Rights and Privacy Act of 1974 (“FERPA”), but Defendant’s FERPA

objection is invalid in a civil action and is moot because Plaintiff offered to enter into a protective



10
  E.g., Ex. H; Ex. J; see also, e.g., Ex. R (arguing, in response to Request for Production No. 31, that Plaintiff is only
entitled to discovery of direct comparator evidence).

                                                           13
   Case 4:18-cv-02011 Document 103 Filed on 01/07/21 in TXSD Page 18 of 28




order to satisfy any FERPA problem that Defendant might be worried about. Inexplicably,

Defendant still refused to produce the requested documents.

       As demonstrated above, student complaints are directly relevant to a Title IX selective

enforcement claim for a university’s discrimination in the decision to investigate or charge a

student for misconduct. See Klocke, 938 F.3d at 213; Yusuf, 35 F.3d at 715-16. And the Federal

Educational Rights and Privacy Act of 1974 (“FERPA”) creates no barrier to discovery in this

matter.“By its plain terms, FERPA does not create an evidentiary privilege, and the Court agrees

with prior decisions holding that documents covered by FERPA are indeed discoverable in the

context of a civil action.” Garza v. Scott & White Mem'l Hosp., 234 F.R.D. 617, 624 (W.D. Tex.

2005) (Sparks, J.).

       Plaintiff has already treated some unredacted documents produced by Defendant with

confidentiality and offered to do so going forward. Moreover, Plaintiff offered to enter into a

protective order with Defendant to satisfy any FERPA issues. See 20 U.S.C. § 1232g; 34 C.F.R. §

99.31(a)(9)(ii). Instead of cooperating with Plaintiff, Defendant’s counsel has refused to produce

documents, arguing that it would create too much of a redaction burden unless she is allowed to

handpick the documents she believes would be admissible at trial. But, again, that is the incorrect

discovery standard, and the entry of a protective order would completely alleviate Defendant’s

redaction burden and shift these burdens to Plaintiff. Because Plaintiff has requested relevant

documents in Defendant’s possession and has offered to allow a limited production in time and

under a protective order—but Defendant has refused—the Court should compel Defendant to

produce the requested student complaints, investigation notes, and charging notes—in compliance

with FERPA—for the entire requested date range from 2011 through 2018.




                                                14
    Case 4:18-cv-02011 Document 103 Filed on 01/07/21 in TXSD Page 19 of 28




       Plaintiff has already attempted to allow Defendant to produce a limited set of documents

for a narrower date range from 2014 through 2018, but Defendant has failed to cooperate even

under those terms. Now, Defendant continues to seek limitation of its responses, attempting to

limit responsive documents only to direct comparator evidence, as unilaterally determined by her.

E.g., Exhibit H (opposing counsel asking, “Would you like me to provide you with an excerpt of

the spreadsheets produced in response to RFP 31 and 32 that limits the data to only those cases

where a female was accused of sexual misconduct?”). Ultimately, however, Defendant has no valid

reason to withhold documents and information in the 2011-2014 time period, particularly given

that Dean Anne Reber was working in the same or similar position—as a key decision maker—

within that relevant time frame. See Ex. F (showing Reber employed in her position since 2010).

         There are two glaring holes in Defendant’s objections. First, Defendant has repeatedly

relied on Klocke v. Univ. of Tex. at Arlington, 938 F.3d 204, 213 (5th Cir. 2019) as a source of

authority governing the selective enforcement claim, and the Klocke case itself analyzes both

comparators and systemic discrimination statistical evidence—which makes all categories of

student sexual misconduct, i.e., systemic discrimination, relevant to Plaintiff’s claims. Plaintiff has

reminded Defendant of this on numerous occasions, including in pleadings before the Court,

meeting his burden to show relevance, but has received no response from Defendant, who

continues to rely on boilerplate objections of scope and relevance.

       Second, Plaintiff’s selective enforcement claim targets Defendant’s decisions to investigate

and charge students, which encompass a broader class of students than those who were found

responsible and ultimately sanctioned, or not, for particular school code violations. Defendant’s

decision to investigate and charge students based on student complaints implicates a broader set

of student cases because, ostensibly, Defendant should be making these decisions based on



                                                  15
   Case 4:18-cv-02011 Document 103 Filed on 01/07/21 in TXSD Page 20 of 28




objective, generally applicable criteria that would apply evenly across various sexual misconduct

complaints regardless of any student’s sex. Moreover, the proper scope of discovery allows

Plaintiff to obtain a broad scope of the requested documents to that Plaintiff may review them for

potential comparators. Plaintiff has already provided the Court with one direct comparator with

regard to sanctions imposed, and Plaintiff has the right to search for others and to review

Defendant’s documents to evaluate Defendant’s investigation and charging practices. As a result,

the scope of relevant documents is larger than Defendant would claim, and the scope of

discoverable documents is even greater.

       Previously, Defendant relied heavily on the Protective Order, Dkt. 76, regarding the

deposition requested for president Michael Young to severely limit its production of relevant

discovery. The Protective Order appeared to impliedly limit the selective enforcement claim to

only a few months in which Plaintiff was charged and sanctioned. However, the Court later

confirmed that this was not its intent, holding that the Protective Order “does not foreclose other

evidence relating to events that occurred outside of the time period during which Plaintiff was

being investigated, as long as that evidence is relevant to the claim at hand.” Dkt. 81. Shortly

thereafter, Defendant began ‘reassuring’ Plaintiff that a significant production of information was

forthcoming. See Exhibit E. Plaintiff checked on the status of this forthcoming discovery on May

26 and 31, June 28, August 17, September 4, and finally on October 2. Id. However, Defendant

failed to produce responsive discovery prior to the depositions. See Plaintiff’s First Amended

Interrogatories, at Interrogatory No. 10, attached as Exhibit C; Plaintiff’s First Amended Requests

for Production, at Request Nos. 10, 14, 17, attached as Exhibit D; see also Exhibit B (email to Ms.

Moreno identifying which requests sought information regarding complaints). Plaintiff proceeded

with the depositions, unaware of several key facts concealed or otherwise not disclosed by



                                                16
    Case 4:18-cv-02011 Document 103 Filed on 01/07/21 in TXSD Page 21 of 28




Defendant, including that Dr. Harrell had created the spreadsheets produced by Defendant only

days before the first deposition. As soon as Plaintiff became aware of the scope of Defendant’s

misconduct, it sought to resolve these issues numerous times before ultimately bringing the issue

to the Court today.      E.g., Exs. G, H, I, J, and K (providing numerous email and letter

correspondence attempts to reach a consensus since August of 2020, including October 9,

November 5, December 14, December 17, as well as January 5 and 6, 2020).

       Defendant, relying on the Yusuf case, has repeatedly claimed that the “only question” is

whether Defendant “initiated its investigation or punished Plaintiff” based on gender, and now

Defendant refuses to produce, or is otherwise delaying the production of, information regarding

the complaints of sexual misconduct lodged by students with Defendant. However, it cannot be

disputed that the decision to initiate an investigation must start with a complaint. It is implausible

to think that there are documents that are in Defendant’s possession related only to sanctions but

not investigations or complaints, and, indeed, Defendant’s witnesses confirmed that the

investigation reports compiled by Defendant prior to charging students with sexual misconduct

usually contain the complaint itself. See Ex. B (emails discussing same); see also e.g., Ex. L at

247:19-22 (Reber admitting in deposition that Defendant’s training presentations indicate that

Defendant possesses statistical data of the nature requested by Plaintiff). Importantly, there is no

question that Defendant is in possession of the information sought by Plaintiff and that it is relevant

to Plaintiff’s claim, which Defendant admits, and Defendant has admitted that it has either gathered

or identified responsive documents. See id.; see also Exhibit M at 55:20-56:25 (noting that

complaints are received in hard copy by investigators); Exhibit N at 94:3-13; 127:1-16; 205:3-11

(noting that complaints are retained electronically and gender of complainant is recorded).




                                                  17
   Case 4:18-cv-02011 Document 103 Filed on 01/07/21 in TXSD Page 22 of 28




       Even so, it is clear that Defendant intends to operate outside the bounds of the Federal

Rules of Civil Procedure, instruction from this Court, and the agreement of the Parties, and will

require an order from this Court compelling production of this relevant information. Plaintiff

therefore requests that this Court compel Defendant to produce evidence responsive to Plaintiff’s

discovery requests seeking information regarding the complaints and investigations as soon as

possible so that depositions may resume.

3. Defendant must produce requested codes and passwords to make spreadsheets usable.

       Instead of cooperating with Plaintiff and producing the requested source documents for

student complaints, Defendant created spreadsheets with entries numbering in the thousands but

produced them in a locked format, despite Plaintiff’s request to produce such documents “together

with the codes and/or programming instructions and other materials necessary to understand and

use such systems.” Ex. D at 3 ¶ 8; Ex. E at 3 ¶ 8. However, to reasonably use the spreadsheets to

sort data and actually use the spreadsheets to conduct efficient cross-examination during

depositions, Plaintiff would need the password and instructions to unlock the spreadsheets.

Defendant’s counsel refuses to produce the password on the purported basis that she is not allowed

to use the spreadsheets.

       Rule 34 of the Federal Rules of Civil Procedure provides that the requestor “may specify

the form or forms in which electronically stored information is to be produced.” Fed. R. Civ. P.

34(b)(1)(C). Additionally, at minimum, Rule 34 requires that electronic documents be produced

“as they are kept in the usual course of business” and in “a reasonably usable form.” Fed. R. Civ.

P. 34(b)(2)(E)(i)-(ii); see A.M. Castle & Co. v. Byrne, 123 F. Supp. 3d 895, 899 n.2 (S.D. Tex.

2015) (citing same).

       For example, in one recent case, the defendant “produced a 2,269-page document that

appear[ed] to be a spreadsheet converted into a static PDF, with significant redactions obscuring

                                               18
       Case 4:18-cv-02011 Document 103 Filed on 01/07/21 in TXSD Page 23 of 28




sales information.” Corker v. Wholesale, C19-0290RSL, 2020 WL 1987060, at *1 (W.D. Wash.

Apr. 27, 2020). There, the court rightly concluded that the defendant’s “production was plainly

insufficient under the rule: the summaries were not in the form in which the information was

ordinarily maintained, nor did it have the functionality of the native format that made it so valuable

for business purposes and which would enable plaintiffs to use the information efficiently.” Id.

Critically, the court explained, “[e]ven if the PDF images of the spreadsheet pages are ‘readable’

and ‘searchable’ (Dkt. # 211 at 4), they cannot be sorted or filtered as the original spreadsheet

could be.” Id. “Thus, they are likely not in a ‘reasonably usable form’ for purposes of Rule

34(b)(2)(E).” Id.

           A similar problem is happening with Defendant’s counsel in this case. In each set of

requests for production of documents, Plaintiff requested that Defendant produce electronically

stored information (“ESI”) “together with the codes and/or programming instructions and other

materials necessary to understand and use” the ESI. Ex. D; Ex. E. However, much like the Corker

defendant, Defendant’s counsel has refused to cooperate and attempted to frustrate and impede

discovery and depositions further by withholding the information necessary to use the ESI.

           Every time that Plaintiff has requested the password to unlock the Excel spreadsheets,

Defendant’s counsel responds that she is not allowed—without noting any particular authority—

to provide the Excel spreadsheets in unlocked format. At times, Defendant’s counsel has argued

that Plaintiff’s counsel cannot be trusted not alter the data in the spreadsheets, and, at other times,

Defendant’s counsel has completely denied the existence of thousands of entries in the

spreadsheet.11 But in fact, if one attempts to search for the letter “F” (which appears to represent

the sex of the students noted in the spreadsheets), the spreadsheet renders thousands of results. For



11
     Cite email from Moreno denying thousands of entries and pointing to smaller spreadsheets.

                                                          19
   Case 4:18-cv-02011 Document 103 Filed on 01/07/21 in TXSD Page 24 of 28




example, see the below screenshot of the spreadsheet rending 4753 search results, only some of

which actually correspond to a data entry that could be useful in any manner whatsoever:




Ex. P (displaying screenshot of Defendant’s Title IX database spreadsheets, which are locked so

that the information cannot be filtered and produces unwieldly search results—e.g., 4753 entries,

some of which are female students and others of which refer only to random words containing the

letter F—in the format provided by Defendant’s counsel). The full static form of the spreadsheets

is attached as Exhibit Q, but presenting this document in a readable, reasonably viewable form is

virtually impossible without the requested passwords to unlock the spreadsheet.

       Ultimately, Plaintiff’s counsel must be able to use the spreadsheets to question witnesses

in depositions (and later at trial), but Defendant is attempting to impede Plaintiff from using the

spreadsheet in a manner that would allow for either the preparation for such questions or the

efficient use of time during cross-examination. Somewhat ironically, Defendant’s counsel has

previously objected to the use of large exhibits during depositions. See Ex. O (email containing

Defendant’s counsel’s objection to the size of documents offered for deposition exhibits).

However, as can be gleaned from Defendant’s objections on the issue of these spreadsheets,

                                                20
     Case 4:18-cv-02011 Document 103 Filed on 01/07/21 in TXSD Page 25 of 28




Defendant’s counsel has shown that her only true principle is obstruction. Defendant’s counsel

would rather Plaintiff’s counsel have to use valuable deposition and trial time scrolling through its

unmanageable format, despite the fact that Defendant has the password to unlock the spreadsheets

and no valid reason to withhold the password.

          To comply with Rule 34, Defendant should be compelled to produce the passwords to make

the spreadsheets usable. This remedy is sought to give Plaintiff the opportunity to analyze

Defendant’s ESI and to make deposition and trial testimony more efficient. In the event there were

some hypothetical reason to withhold the requested ESI, the Court should, alternatively, compel

Defendant’s to answer Interrogatory Number 312—which requests Defendant to provide statistical

data concerning the information sought. Defendant has no valid objection to these discovery

requests, and Defendant’s own training documents indicate that Defendant actually possess such

data.13

C. Sanctions are warranted here.

           Rule 30 enables a court to “impose an appropriate sanction—including the reasonable

expenses and attorney's fees incurred by any party—on a person who impedes, delays, or frustrates

the fair examination of the deponent.” FED. R. CIV. P. 30(d)(2). “‘The meaning of ‘appropriate

sanction’ in Rule 30(d)(2) has been broadly interpreted as [t]he full scope of sanctions available

under Rule 30(d)(2) is not expressly described in the text of the rule.’” Nieman v. Hale, 2014 WL

4375669, at *5 (N.D. Tex. Sept. 4, 2014) (quoting Howell v. Avante Servs., LLC, 2013 WL 824715,

at *5 (E.D. La. Mar. 6, 2013) ). Rule 37 further enables a court to compel discovery when a party

has failed to properly respond pursuant to Federal Rules of Civil Procedure 33 and 34. See FED.



12
  Ex. C.
13
  Ex. L at 247:19-22 (Reber admitting in deposition that Defendant’s training presentations indicate that Defendant
possesses statistical data of the nature requested by Plaintiff).

                                                        21
   Case 4:18-cv-02011 Document 103 Filed on 01/07/21 in TXSD Page 26 of 28




R. CIV. P. 37(a)(3)(B)(iii)-(iv). In addition, where a court grants a motion to compel discovery,

Rule 37(a)(5) mandates the award of fees and expenses to the movant, unless: “(i) the movant filed

the motion before attempting in good faith to obtain the disclosure or discovery without court

action; (ii) the opposing party’s nondisclosure, response, or objection was substantially justified;

or (iii) other circumstances make an award of expenses unjust.” FED. R. CIV. P. 37 (a)(5)(A).

       Discovery in this matter has been ongoing for over ten months, and, to date, Plaintiff has

received next to nothing of the requested source documents related to investigating and charging

students—which is a key element of Plaintiff’s selective enforcement claim. The initial assurances

of Defendant led Plaintiff to believe that responsive discovery would be provided without needing

Court intervention, but the repeated delays and disingenuous promises over the last ten months

have confirmed that Defendant requires a Court order to obey the Rules. Moreover, Plaintiff also

hoped that certain important discovery would be obtained through the fact witnesses identified by

Defendant, only to be effectively blocked from obtaining this testimony by the bizarre and

countless objections lodged by counsel for Defendant. There can be no question that counsel

impeded, delayed, and frustrated the fair examination of these witnesses. Defendant’s conduct is

unacceptable and should be sanctioned to prevent further abuses of the discovery process.

       For these reasons, Plaintiff requests that the Court compel Defendant to produce the

discovery identified herein prior to the reopening of these depositions. Finally, Plaintiff asks that

the Court award Plaintiff his attorney’s fees and costs for filing this Motion to Compel.

                                     V.      CONCLUSION

       Accordingly, for the reasons cited herein, Plaintiff Austin Van Overdam respectfully

requests that the Court compel Defendant Texas A&M University to provide the information

responsive to Plaintiff’s discovery requests set forth herein. Specifically, the Court should compel

the production of all Defendant’s documents containing or constituting the following:

                                                 22
     Case 4:18-cv-02011 Document 103 Filed on 01/07/21 in TXSD Page 27 of 28




             •   Student complaints about sexual misconduct;
             •   Defendant’s internal reports and communications related to student complaints;
             •   Defendant’s documents and communications related to the decisions to (a)
                 investigate and (b) charge a student;
             •   Codes or passwords necessary to unlock Defendant’s spreadsheets containing data
                 related to Title IX investigations and proceedings;
             •   Defendant’s documents and data available since 2011, which is the time when
                 Defendant began investigating and prosecuting sexual misconduct complaints after
                 the “Dear Colleague Letter”14

        Additionally, or in the alternative if the Court were to deny the above requests, Defendant’s

counsel should be compelled to answer Interrogatory Number 3 and compile and provide

Defendant’s statistical information.

        Furthermore, Plaintiff requests that the Court extend his deadline to designate an expert

witness, particularly in light of Defendant’s counsel’s obstruction of information and documents

that would facilitate analysis by an expert in the fields of either statistics or higher education.

        Furthermore, Plaintiff prays that the Court award him his attorney’s fees and costs—against

either Defendant or Defendant’s counsel—for the filing of this Motion to Compel.

        Plaintiff also requests other relief, at law or in equity, to which he may be entitled.


                                                     Respectfully submitted,

                                                     WEST, WEBB, ALLBRITTON & GENTRY, P.C.
                                                     1515 Emerald Plaza
                                                     College Station, Texas 77845-1515
                                                     Telephone: (979) 694-7000
                                                     Facsimile: (979) 694-8000

                                                     By:__/s/ Gaines West_______________________
                                                       GAINES WEST
                                                       State Bar No. 21197500 / SDTX No. 5327

14
  Defendant previously limited production to a narrower date range, from about 2014-2018, but gave no reason for
omitting the 2011-2014 documents available—despite the fact that we now know that Dean Anne Reber has been a
key decision maker in the charging and investigation process since 2010. While Plaintiff attempted to work with
Defendant within the narrower range, Defendant’s obstruction has forced Plaintiff to seek relief from the Court and,
therefore, Plaintiff now asks for the Court to order production of all documents within the requested date range—
between 2011 and 2018.

                                                        23
   Case 4:18-cv-02011 Document 103 Filed on 01/07/21 in TXSD Page 28 of 28




                                                 Email: gaines.west@westwebblaw.com
                                                 JOHN “JAY” RUDINGER, JR.
                                                 State Bar No. 24067852 / SDTX No. 1421393
                                                 Email: jay.rudinger@westwebblaw.com
                                                 KYLE CARNEY
                                                 State Bar No. 24096789 / SDTX No. 3362881
                                                 Email ~ kyle.carney@westwebblaw.com

                                              ATTORNEYS FOR PLAINTIFF



                             CERTIFICATE OF CONFERENCE

        I hereby certify that in 2020, Plaintiff attempted numerous times over the past several
months—including August 17, September 4, and October 2, October 9, November 5, December
14, December 17, and December 18—to confer with Defendant’s counsel about the merits of this
motion and the discovery requested herein. Then after Defendant’s counsel insisted that she would
not continue discussion until January 5—despite months of attempts to get the requested
documents that are the subject of this motion—Plaintiff’s counsel gave it one more try through
further email communication on January 5 and January 6, 2021, to get Defendant’s counsel to
enter a protective order and arrange for production of the requested documents and passwords in
a manner that would be beneficial for all parties. However, Defendant’s counsel has refused to
cooperate and has noted that she opposes these requests. The Parties were unable to reach an accord
regarding this relief, which makes this motion necessary.


                                              /s/ Gaines West_______________________
                                              GAINES WEST



                                 CERTIFICATE OF SERVICE

         I hereby certify that I filed the foregoing document in accordance with the protocols for e-
filing through the CM/ECF system in the United States District Court for the Southern District of
Texas, Houston Division on January 7, 2021, and therefore has been served upon all counsel of
record in accordance with such e-filing protocols.


                                              /s/ Gaines West_______________________
                                              GAINES WEST




                                                 24
